Title: P. Gamelin to Chabrand Delisle: A Translation, 8 June 1776
From: Gamelin, P.
To: Delisle, Chabrand


       
        Dear Sir
        Bristol 8. June 1776
       
       Although I have been deprived of your fine letters, my wife has given me news of you and has informed me of the convalescence of Madame, whose illness had kept you understandably very busy; please forward my respects to her: I embrace your lovely Children. Ha! what joy it would be for me to be with you again, and how flattering is the thought that I might resume the pleasant habit of Your good and very honorable Company.
       A Mr. Mersier has told me in due course of having left Quebec on the 6th of May and Montreal on the 10th—arriving in New York on the 17th. He was the first one to bring there the news of their Failure. He also added frankly, that they had lost their chance of uniting Canada to their provinces; I took his word for it without requesting the Oath. The newspapers are not forbidden us; I took a subscription to get the best which I hope I shall be able to bring home to you: I pray God the Eternal that He order it soon. I beg you Sir to use all your influence with our beneficient General, for my recall close to my dear family, so far as it accords with the honor and noble feelings you have always found in me. I think that those who have made the air resound with the word Liberty, have strayed far from that precious treasure, burying it for centuries and that it will be unearthed only with difficulty by their grandnephews. I know Liberty to be the foremost good; but enthusiasm for it will never recover it for me: I deem myself happy in my Pennsylvania jail, for I like to think that the calm which will follow the horrible storm that has beset me will bring me much solace, my freedom: my precious freedom, amen.
       
       Dr. Franklin, and His loyalist colleague, have been good enough to assure me, upon returning from our province, that they had met no one from my family in Canada, which really pleased me. Sir William J—— was released from imprisonment by the Six Nations and he is said to be with them, at the head of 900 white men. The 24 Savages now in Philadelphia are there, according to what I have been told by very good sources, only to bring gifts and not to form an alliance with the members of a (weak) Congress.
       Farewell, dear Sir, I shall not trouble you further for it would be an abuse of your Patience: but do allow me the liberty of expressing my deepest respect for you, while remaining, Sir, your very humble and very obedient Servant.
       
        P. Gamelin
       
       
        NB. I ask you to protect my brothers. I suppose that if God has kept them alive they were able to accomplish their precious duty. They are Brave. That is reason enough to have enemies amongst our dear and perfectly envious fellow countrymen. There has been strong talk of sending us back to our dear families, my deepest Wish,
       
       GN
      